Oo 7m nN om oo fF WwW NH SH

hM ho bd BRD NO BO DO Hw FS S| S| = = = = = | | oe
on wa DO om FP OW NH | DOD Oo WwW nn GD oO FP WO NH | OB

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

KEE

LABORERS’ INTERNATIONAL UNION Case No. 3:19-cv-00401-MMD-CLB

OF NORTH AMERICA, LOCAL 169,

ORDER
Applicant/Counter-Respondent,
Vv.

THE PENTA BUILDING GROUP, INC.,

Respondent/Counter-Claimaint.

 

 

I. SUMMARY

This case concerns an agreement subject to section 9{a) of the National Labor
Relations Act ("NLRA’), 29 U.SC. § 159. Applicant/Counter-Respondent Laborers’
International Union of North America, Local 169 (“Union”) has filed an application to
confirm an award entered by Arbitrator John M. Caraway (“Arbitrator”) on May 31, 2019
(“Award”). (ECF Nos. 1, 8-2.) Respondent/Counter-Claimant The Penta Building Group,
Inc. (“Penta”) moves to vacate the award (“Motion”). (ECF No. 14.) Finding no basis for
vacatur, the Court will deny the Motion and confirm the Award.

Il. BACKGROUND

The material underlying facts of this matter are not in dispute.

The Motion stems from Penta’s belief that confirmation of the Award would
unlawfully force it to recognize the Union. {E.g., ECF No. 14 at 2.) As relevant to this
Motion, the parties had a collective bargaining agreement between the Nevada Chapter
of Associated General Contractors of America Inc. (“AGC”) and Laborers International
Union of North America, A.F.L.-C.1.0. (“LMA”), (ECF No. 2 at 2; see also ECF No. 6-1 at
11.) The LMA had an effective date of July 16, 2015, through and including July 15, 2018.

if

 

 
oo Oo oOo NN OO oo FF wD FN SK

NS OUD CUCU COUNDCOKDCOND CONDO eee i ee i ee i eee se ae se
oo “4 SS Oo FP HH Nw |= OF 6868 Oo SH DOD HD FSF OO HO —

 

 

(ECF No. 2 at 2; ECF No. 6-1 at 8.) It appears that Penta was only one of various
employers bound by the LMA through the AGC.

On May 2, 2018, Penta served notice upon the Union to terminate the LMA, as to
it, pursuant to section 39 of LMA then in effect (“May 2nd Notice”). (ECF No. 8-2 at 2: ECF
No. 14 at 107.) Later the same month—on May 11, the Union gave notice that it wished
to open multi-employer negotiations for a successor agreement to the LMA. (ECF No. 8-
2 at 6.) On May 22, 2018, the Union specifically responded to Penta’s May 2nd Notice,
contending that such notice was deficient and not in compliance with the requirements of
the LMA. (ECF No. 14 at 110.)

In a letter dated June 12, 2018, Penta informed the Union of Penta’s belief that it
was entitled to withdraw recognition of the Union because Penta “no longer has any
employees in a bargaining unit represented by [the Union].” (/d. at 112.) In the same letter,
Penta offered to meet and confer regarding a “new contract,” albeit suggesting that the
Union may determine that such is “not appropriate” given that Penta employed no Union-
represented individuais at the time. (/d.) Penta also maintained that it was not waiving its
asserted right to withdraw recognition of the Union by its offer to meet and confer. (/d.) A
few days later, the Union rejected Penta’s offer to meet and confer or to discuss Penta’s
potential withdrawal, providing that the offer was untimely and noting that Penta continued
to ignore the notice requirements in the LMA. (/d. at 116-17.) Penta gave notice to the
Union that it was withdrawing its recognition of the Union on June 22, 2018. (/d. at 119-
20.) On July 3, 2018, the Union filed a grievance regarding Penta’s May 2nd Notice and
formalizing its contention that the notice was deficient and did not comply with the LMA.
(fd. at 122-23.) The parties ultimately decided to arbitrate whether Penta had complied
with the LMA, although Penta otherwise maintained that it lawfully withdrew recognition of
the Union. (ECF No. 8-2 at 3; ECF No. 14 at 125-26.)

The parties participated in an arbitration hearing on January 22, 2019. (ECF No. 8-
2 at 3.) The Arbitrator was specifically authorized to decide the following: “Was Penta’s

notice deficient and not in compliance with he terms of [the LMA]? If not, what shall be the

2

 

 

 
o.lUlUhhlmlmUCUmNODUUmSC CC OOOO DOOD OC

BD Phd KO BRD KRDO. KO PO POlUNMGDmUlUmUwrRmUlUlUcmmULUcerULUlUc Uc Ulm OULU mULUcULUCULlUlm
on OD ao B&B wD NB SH Oo 8b BoB tN TD om FF | HB =|

 

 

appropriate remedy?” (/d. at 3-4.) The Arbitrator found for the Union and concluded that

Penta was effectively bound to a successor agreement that had been reached. (/d.. at 9.)

| The Union filed to confirm the Award on July 17, 2019 (ECF No. 1 at 1) and Penta

thereafter filed the instant Motion (ECF No. 14).
ill. LEGAL STANDARD

Review of an arbitration award is “both limited and highly deferential’. Comedy
Club, Inc. v. improv W. Assocs., 553 F.3d 1277, 1288 (9th Cir. 2009). Upon application for
confirmation of an arbitration award, “the court must grant such an order unless the award
is vacated, modified, or corrected .. ..” 9 U.S.C. § 9. “The Federal Arbitration Act
enumerates limited grounds on which a federal court may vacate, modify, or correct an
arbitral award. Neither erroneous legal conclusions nor unsubstantiated factual findings
justify federal court review of an arbitral award.” Kyocera Corp. v. Prudentiat-Bache Trade
Serv. Inc., 341 F.3d 987, 994 (9th Cir. 2003) (internal citations omitted). Among other
things and as relevant here, vacatur is permitted “where the arbitrator[] exceeded [his]
powers, or so imperfectly executed them that a mutual, final, and definite award upon the
subject matter submitted was not made.” 9 U.S.C. § 10(a)(4). An arbitrator exceeds his
powers “not when [he] merely interpret[s] or appl[ies] the governing !aw incorrectly, but
when the award is completely irrational, or exhibits a manifest disregard of law.” Kyocera,
341 F.3d at 997 (internal citations omitted). However, “if, on its face, the award represents
a plausible interpretation of the contract, judicial inquiry ceases and the award must be
enforced.” McKesson Corp. v. Local 150 IBT, 969 F.2d 831, 833 (9th Cir. 1992).
IV. DISCUSSION

On the face of the Motion, Penta argues that the Award should be vacated
particularly because: (1) the Arbitrator exceeded the boundaries of the issues submitted
to him; (2) for that reason, the Award is contrary to public policy; and/or (3) for the same
reason, the Arbitrator showed manifest disregard for the law. (ECF No. 14 at 10.) The
underlying basis for Penta’s Motion, however, is its claim that National Labor Relations

Board (“NLRB”) law permitted it to unilaterally withdraw its recognition of the Union under

3

 

 

 
oa nN Dm oF BF WO NS =

hM No NO BO SO Bo POO OUNGlUWDNGODUUESUUCU8SFlUlUcU lll RUC RSULUeODULUCeDUCUCOLlUlU
o sD Oh FB WS BS | Ob 6b OD NaN GD OF FP OHO NH | ODO

 

 

the one-employee exception, thereby repudiating the LMA. (E.g., id. at 2, 16-17.) As to
this withdrawal issue, Penta further argues that the Arbitrator lacked jurisdiction,
contending the Union failed to timely challenge Penta’s purported unilateral withdrawal
and that that is an issue for the NRLB to decide. (/d. at 9-10; ECF No. 28 at 6 n.7.) The
Court finds that the Arbitrator’s ruling granting the Award was within the bounds of his
authority and the LMA.

A. Timeliness

As to the threshold issue of timeliness, the Arbitrator appears to have concluded
that the Union's grievance of the May 2nd Notice was timely under a continuing violation
theory’ and because the Arbitrator concluded that Penta did not properly/clearly repudiate
the LMA. (ECF No. 8-2 at 6-7.) Penta does not challenge the Arbitrators specific
timeliness finding and, in light of the Court’s conclusion infra, whether the Union discretely
grieved the unilateral withdrawal is a moot point. That is to say that the issue regarding
whether the Union grieved (or timely grieved) the specific unilatera! withdrawal issue is
apparently subsumed in the Arbitrator’s determination that the Union’s July 3 grievance of
the May 2nd Notice was timely, considering the Arbitrator’s ultimate ruling. The Court now
addresses that ruling.

B. Merits

The Arbitrator concluded that Penta’s May 2nd Notice to terminate the LMA failed
to comply with the terms of the LMA. (ECF No. 8-2 at 7-9.) Penta concedes that the
Arbitrator’s award should be confirmed to the extent of this determination. (E.g., No. 14 at
20 (“Penta does not challenge the ruling that its May 2nd Notice did not comply with the
LMA.”).) Penta’s position appears to be that the Arbitrator should have stopped there and
Hl

 

'See, e.g., Af Bryant, Inc., 260 NLRB 10, 12 (1982) (explaining that under a
continuing violation theory, an employer is not absolved of a continuing violation which
inured from its continuing failure to abide by a collective bargaining agreement), overruled
in some aspects by A&L Underground and Plumbers Local Union No. 8 of United Ass’n of
Journeymen and Apprentices of Plumbing and Pipefitting Industry of USA and Canada,
AFL-CIO, 302 NLRB No. 467, 468 (1991) (“[W]e have concluded that the continuing
violation theory as defined and applied in A/ Bryant cannot properly apply to a clear and
total contract repudiation.”) (emphasis added).

4

 

 

 
oO 0o© @& NN OO oO Bf WY NH =

BO BO BO ORS OUBS)lUKDlURDUND OUND Oe Oe ee ee ae ae ee
(oo ie OE © > © ) = > © ls © 1 © es ) ©

 

 

said nothing more. In fact, as an alternative to vacating the Award, Penta proposes that
the Award be confirmed subject to its withdrawal of recognition. (/d.} The Court cannot
agree with this alternative.

Here, upon finding that Penta failed to comply with the terms of the LMA, the
Arbitrator concluded that the consequences for Penta’s noncompliance is that Penta’s
June 12 offer to negotiate was rendered invalid and its June 22 withdrawal was nullified.
(ECF No. 8-2 at 8.) Penta contends that the Arbitrator was not authorized to make these
determinations and that the Arbitrators statements amounted to dicta. (E.g., ECF No. 14
at 10-11, 19.) The Union argues that these determinations fell within the scope of the
second question the Arbitrator decided: “If not, what shall be the appropriate remedy?”
(ECF No. 27 at 13-14).

To be sure, the Arbitrator did not expressly address the specifics of Penta’s
contention here—that it was entitled to unilaterally withdraw its recognition of the Union
based on NLRB caselaw.? (E.g., ECF No. 14 at 16-17.) Instead, as noted, the Arbitrator
read the LMA to: (1) nullify any such withdrawal by virtue of Penta’s noncompliance and
(2) expressly waive the possibility of such withdrawal.

As to the first finding, section 39 of the LMA (ECF No. 6-1 at 8-11) provides:
fi}

 

2As indicated, this is Penta’s key argument (see generally ECF Nos. 14, 28), which
this Court concludes is not supported by caselaw. Contrary to Penta’s position and as the
Union argues, no authority supports that the relied upon unilateral withdrawal rule applies
to cases involving section 9(a) of the NLRA—as opposed to section 8 (see, e.g., ECF No.
27 at 17). In fact, after the Union pointed this out in its response (id.) Penta seemingly
misleads the Court, contending that D&B Masonry, 275 NLRB 1403 (1985) and Inf’!
Transp. Serv., inc. v. NLRB, 449 F.3d 160, 164 (D.C. Cir. 2006) support that the unilateral
withdrawal rule also applies in section 9{a) cases. (See ECF No. 28 at 4-5.) These cases
offer no such support. Both cases involve section 8 of the NLRA. See, e.g., D&B Masonry,
275 NLRB at 1409 (citations omitted) (“It is settled that if an employer employs one or
fewer unit employees on a permanent basis that the employer, without violating Section
8(a)(5) of the Act, may withdraw recognition from a union, repudiate its contract with the
union, or unilaterally change employees’ terms and conditions of employment without
affording a union an opportunity to bargain.”) (emphasis added); Int? Transp. Serv., Inc.
449 F.3d at 161 (“International Transportation Service, Inc. (“ITS”) petitions for review of
a [NLRA] order finding it in violation of Section 8(a)(3) and (7) of the National Labor
Relations Act .. ..”) (emphasis added). The Court found no case that applied the unilateral
withdrawal rule/one-employee exception to a section 9{a) case.

5

 

 
co oOo Oo NN OD oO F&F WD KH |

BO ND BO ORD)|lhUNMD)lUNDlUOUlUNGD!lUlUNOlUS Oa a a ee ea ae sei es
a VN OD om FF WSO HB | OD CO BD wa TD OF FP WH HB

 

 

Any Employer , .. that chooses not to provide written notice or otherwise

fails to provide written notice to the Union, as specified in the first paragraph

of this section and/or chooses not to participate or otherwise fails to

participate in any negotiation process availiable to them under [the LMA]. .

hereby agrees... that it has engaged in a distinct affirmative act to recommit

to the Union that it wif be bound to the terms of any Agreement reached in

negotiations with the Employer(s) that bargain in accordance with [the LMA].

(id. at 9 (emphasis added)}.) Notably, the first paragraph of section 39 provides that the
LMA continued through the end of its term unless entities bound by it gave notice in
accordance with its terms to, among other things, terminate the LMA “not more than” 90
days “nor less than” 60 days before July 15. (/d. at 8.) This supports the Union's rejection
of Penta’s June 12 letter offering to meet and confer for untimeliness, noted supra. As to
the second finding, section 39 states that an employer “waives” its right to “terminate,
abrogate, repudiate, or cancel” the LMA during its terms or to “file or process any petition
before the [NLRB] seeking such. ...” (/d. at 9.)

The Arbitrator determined that in light of this language Penta expressly agreed to
be bound by “whatever agreement was struck in the multi-employer negotiations” and
expressly waived any ability to petition the NLRB regarding withdrawal of recognition.
(ECF No. 8-2 at 8-9.) Applying the relevant legal standard explained supra, the Court finds
that the Arbitrator’s decision was reasonably drawn from the essence of the LMA and is
thus not completely irrational or contravenes the law—particularly Penta’s unilateral
withdrawal contention, see supra footnote 2. The Award necessitates a conclusion that
the issue of withdrawal was inextricably intertwined with the Arbitrator’s determination as
to whether Penta failed to comply with the terms of the LMA and the remedy for such
noncompliance. For these reasons, the Court concludes that the Arbitrator did not exceed
the bounds of his authority and Penta’s ancillary arguments thereby fail.

In sum, this Court concludes that there is no basis to vacate the Award and will
deny the Motion. The Award is accordingly confirmed.

V. CONCLUSION

The Court notes that the parties made several arguments and cited to several cases

not discussed above. The Court has reviewed these arguments and cases and determines

6

 

 
So oOo @ ~l oO an pas Ge eo

Le nn 5S | I pS SS | Se» Co
on SN OD OF FP WwW HS |&= Oo Ob WH AN FTF GF BR WHO HB =

 

 

that they do not warrant discussion as they do not affect the outcome of the issues before
the Court.

lt is therefore ordered that Respondent/Counter-Claimant The Penta Building
Group, Inc.'s motion to vacate (ECF No. 14) is denied. The Court confirms Arbitrator John
M. Caraway’s May 31, 2019 award to Applicant/Counter-Respondent Laborers’
International Union of North America, Local 169.

The Clerk is directed to enter judgment in accordance with this order and close this
case.

DATED THIS 27" day of January 2020.

 

MIRANDA M. DU
CHIEF UNITED STATES DISTRICT JUDGE

 

 
